OFFICE    OF THE     ATTORNEY    GENERAL   OF TEXAS
                                       AUSTIN




I6snorabXe Ii. IT. Daret
l&xtntyAuditor
Fort Bend county
RWIIS~~~, Texas

Dear Sir:                             opinion No. 0489e
                                      Rot  Constable on t&e foe aystam
                                           ia not entitled to aar mile-
                                           ago allowanas.

                V&I    will aoknorledge receipt of your? lettAr of
August AS, 1941, in whioh you request the opinion of this
departxent       on the   queBtiont

           T'%m constable of pr6ofnet 1Vo. 1, Fort
     Bend County 18 on a tee basis, is it posmlblo
     tbr the Coomieeioner'~ Court to legally allow
     him uar n&lea@*
                                                   .\
           The authority for rllovanoe of oar sxpenee to
county orfiosrs aoapensatsd upon a roe balrie muet be round
in paragraph (a) of Article 3899, Reviesd.Ciyil Btat+tes,
Which mad6 t

                "(a)    At the 0106. ot eaoh moath of him
        tenure of office 6aoh.offloer namsd herein who
        is oompeaeated on a fee b&&B shall E&O ei8
        part of the roport now required by law, an
        itsnilzed 8nd aworn tttatentent or all the aotual
        and nooessary oxpstwar incurrd by him in the
        oonduot of Nr offios, eueh ee BtstiOnftZ’    y,
        &amps, telephone, premiums on ofilaialet
        bonds, including the COB% of ?arety bonds for.
        Ms Dapututias,proalum on fire, burglary, theft,
        robbery insuranao protecting pub110 funds,
        travalinE; oxpemms and other naoeasmy aspensea.
        The Comml~sioner8’ Court o? the county of the
        ;rhariffte rosidenos may, upon tha writtan and
        mortt a2plioation of the She&if stating the
Ssnorab1.e B. E8. Darst, Paso B



     noacsssity therefor, purohase equiprsent for a
     bureau of criminal identification suoh es
     anmeme, finger print cards, inks, ohemioals,
     mlorosoopes, radio and laboratory oqulpsent,
     filing asrd~,    fi)ing cabinets, tear gas and
     other equipment in keepin& with the syetaa
     in uoo by the hogart~~;nt ef Publio Safety
     of this dtato or the United Stats Do artment
     of Jwtioe and/or Buiwm of arimhml E don-
     tiricatiea.     li suah oxpon6e6 be inourrod
     in oonnootion vith any partiou&ar ease, tiuah
     statomont shall name suoh ease. suah expanse
     acoount ehall bo subdoot to the audit of the
     County Auditor, if any, otherwIse by, tho
     Coarmiasioaers* Co~rt; and iS it appears that
     any item of such expehse was nat Inourrod by.
     such offloor sr suoh itom was not a neoossary
     eX$GnBO  of offioo, ~suohita shall bo'by
     suah auditor or court rejeoted,in nhtoh ease.,
     the oollootlons of swh itom may bo adJudioat.od :i
     in any aourt of oompotont jurisaietion.         The
     amount of salarlas pald to AL-lslstantsand
     Deputies shall also be oloarly rhmn by suoh
     of~loor, giving tho name, positian and 6mWnt
     p a id eno h; a ndinno lvo@i shall any offiosr
     show any greater amount than aotuallypaid
     any such Awlstaat     or Deputy.     The tunouht of
     suoh oxponsos, together,wLth the etaoant       ef
     salarise paid to Ao6istant6, Doputle8 and
     Clerks shall be paid out of tho fees earned
     by such offtaos. m5 aelPaimcnerr* a0rvt
     of tho oounty of tho 6heriff'B residonoo may,
     upon the writtenand     ttwora   applleation-of the
     Sheriff steting thi aeeesslty th?rofor, allow
     one or more autonob           to bo wed by the
     Chttrlff In the disehargo of his ofZioia1 duties,
     whloh, If purobaaed    by the County, shall be
     bou:,:htIn the manner prosorlbod by law for
     the -urche.se or suppllo6 and yald for cut Of
     the &&era1 Fund of the county end they shall
     be and remain the property of the county. The
     ex,aeaee of -malntananoo, BopreoiatZoa and opera-
     tlon of such autazobllos all may be allowed,
     whothher purchaseadby t,ho oousty or, mined by
     the Sheriff or his Deputies poraonU.ly, shall
     be paid for by the %erif? and the amount
lkmorable Ii. BT. Ikr6t, page S



     thmeof shall be reported by the 3harIrf,
     on ,the reqort ahove mentioned, In the same
     manner *:a herein provided ror other expenbee."

           Cormtruing such artiole in our opinion No. C-1284,
a oopy of whioh we enclose for your guidance, we held that.
th0 C~66IOnarS'     COWt Of 8 OOWity Op8Ffiting U?OU a fee
basis oould not allow the 'BheFiff a mOathly   BLUR fOF the
maintenanGe and upkeep o? an automobile out of the geharal
fund or the 00ultty. Such holding ie equally applicable w        i.
a oonsta'ble, and your CO5~11~610~er6~ Coiu?t Is without au-
thority to make any such allowmet, mdt of the general fubd
0s tha county.

           The above quoted statute vests In the CommiB8ionorr~ '
Court the right and 'authority to approve reasonable and       ~:I,.:
awemary    travellag expemes for the oomtable, but swh
ltemm mwt be paid by the oozmtable.out.of his fees of
OffiGG  and rs~ortod monthly ata irYe& statute requirss.            1:.